DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All amendments filled on 3/25/2022 have been entered and the action follows:

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case reference Hong discloses receiving a sequence of frames comprising a current frame; determining whether the current frame is a dynamic frame or a static frame; in response to the current frame being the static frame, not [computing a plurality of accumulated decay factors]; and in response to the current frame being the dynamic frame, computing [the accumulated decay factors], (see figure 4, step S110 wherein the process is to decide if Still image “static frame” is present and step S120 did not do any processing if present and S130 wherein Process the image data if Still image is not “dynamic frame” present) as claimed.
And reference Kim in the same field of invention teaches computing a plurality of accumulated decay factors (see paragraph 0047, calculate degradation compensation gain value “accumulated decay factors” until a preceding frame prior to the current frame), as claimed.  
Hong discloses identifying if the image is dynamic or not, and if the image is dynamic do process the image data, and Kim in the same field of display teaches a process of calculating degradation compensation gain value, which would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem.  The teaching of Kim to calculate the accumulated decay factors can be incorporated in to the Hong system as suggested in the Data Processing Unit figure 3 numerical 150, and the modification yields a better display device (see Kim paragraph 0014-0015) for motivation.  
Therefore, the rejections stands.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US Pub. 2016/0203802) in view of Kim et al (US Pub. 2014/0168039).
With respect to claim 1, Hong discloses A method of computing decay factors for display degradation compensation comprising: receiving a sequence of frames comprising a current frame; determining whether the current frame is a dynamic frame or a static frame; in response to the current frame being the static frame, not [computing a plurality of accumulated decay factors]; and in response to the current frame being the dynamic frame, computing [the accumulated decay factors], (see figure 4, step S110 to decide if Still image “static frame” is present and step S120 did not do any processing if present and S120 do the Process if Still image is not “dynamic frame” present) as claimed.
However, he fails to explicitly disclose computing a plurality of accumulated decay factors, as claimed.  
Kim in the same field of invention teaches computing a plurality of accumulated decay factors (see paragraph 0047, calculate degradation compensation gain value “accumulated decay factors” until a preceding frame prior to the current frame), as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of degradation in display system.  Teaching of Kim to calculate the accumulated decay factors can be incorporated in to the Hong system as suggested in the Data Processing Unit figure 3 numerical 150, and the modification yields a better display device (see Kim paragraph 0014-0015) for motivation.  

With respect to claim 2, combination of Hong and Kim further discloses wherein the step of detecting whether the current frame is the dynamic frame or the static frame comprises: detecting whether there exists a scene change between the current frame and a preceding frame of the current frame; in response that the scene change exists, determining that the current frame is the dynamic frame; and in response that the scene change does not exist, determining that the current frame is the static frame, (see Hong paragraph 0057, identical frames are read as “static images” i.e. no “change exist”), as claimed.

With respect to claim 3, combination of Hong and Kim further discloses wherein in response to the current frame being the static frame, the method further comprises: counting a total number of a plurality of consecutive static frames comprising the current frame, (see Kim paragraph 0107, predetermined number of plural frames i.e. counting the frames), as claimed.  

With respect to claim 4, combination of Hong and Kim further discloses wherein in response to the current frame being the dynamic frame, the step of computing the accumulated decay factors comprises: in response to a plurality of consecutive preceding static frames preceding the current frame, computing the accumulated decay factors corresponding to the consecutive preceding static frames, (see Kim paragraph 0107, may accumulate the modulated data of each sub-pixel at every frame or at every predetermined number of plural frames) as claimed. 

With respect to claim 5, combination of Hong and Kim further discloses wherein the step of computing the accumulated decay factors corresponding to the consecutive preceding static frames comprises:
obtaining a plurality of previously-accumulated decay factors corresponding to a preceding frame of the consecutive preceding static frames; computing a plurality of first decay factors corresponding to the consecutive preceding static frames; and adding the first decay factors respectively to the previously-accumulated decay factors to generate the accumulated decay factors (see Kim paragraph 0047 and 0107, may accumulate the modulated data of each sub-pixel at every frame or at every predetermined number of plural frames) as claimed.

With respect to claim 6, combination of Hong and Kim further discloses wherein the step of computing the first decay factors corresponding to the consecutive preceding static frames comprises:
computing a plurality of representative decay factors based on any one of the consecutive preceding static frames; and computing the first decay factors based on the representative decay factors and a total number of the consecutive preceding static frames, (see Kim paragraph 0047 and 0107, may accumulate the modulated data of each sub-pixel at every frame or at every predetermined number of plural frames) as claimed.

With respect to claim 8, combination of Hong and Kim further discloses wherein in response to the current frame being the dynamic frame, the step of computing the accumulated decay factors comprises:
computing a plurality of current decay factors corresponding to the current frame; and adding the current decay factors respectively to the accumulated decay factors (see Kim paragraph 0107, may accumulate the modulated data of each sub-pixel at every frame or at every predetermined number of plural frames) as claimed.

With respect to claim 9, combination of Hong and Kim further discloses wherein the step of computing the accumulated decay factors is associated with a memory access, (see Kim paragraph 0047, accumulation in the memory) as claimed.  

With respect to claim 10, combination of Hong and Kim further discloses wherein the accumulated decay factors are configured to compensate luminance degradation of each sub-pixel of an OLED display, (see Kim paragraph 0009) as claimed.

Claims 11-16 and 18-20 are rejected for the same reasons as set forth in the rejections for claims 1-6 and 8-10, because claims 11-16 and 18-20 are claiming subject matter of similar scope as claimed in claims 1-6 and 8-10.  

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663